Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 1 of 7 PageID #: 668




                UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 MELANIE LEWELLYAN                            CIVIL ACTION NO. 1:19-CV-01105

 VERSUS                                       JUDGE DAVID C. JOSEPH

 RED RIVER REHAB LLC,                         MAGISTRATE JUDGE JOSEPH
 ET AL.                                       PEREZ-MONTES

                            MEMORANDUM RULING

       Before the Court is a MOTION TO DISMISS CLAIMS    FOR   ESTOPPEL   AND   WAIVER

 (the “Motion”) filed by Defendant Red River Rehab, LLC (“Red River”) pursuant to

 Federal Rule of Civil Procedure 12(b)(6). [Doc. 31]. For reasons which follow, the

 Motion is GRANTED IN PART and DENIED IN PART.

                              FACTUAL BACKGROUND

       Red River hired Plaintiff, Melanie Lewellyan, as an occupational therapist on

 January 1, 2017. [Docs. 1 ¶ 6, 11 ¶ 6]. As a matter of course, Red River offers its

 employees short-term and long-term disability insurance through Defendant, The

 Guardian Life Insurance Company of America (“Guardian”), and the insurance

 premiums may be funded through payroll deduction. [Docs. 1 ¶ 7; 11 ¶ 7]. Shortly

 after beginning her employment with Red River, Plaintiff alleges that she elected to

 obtain short-term and long-term disability insurance and requested that the

 premium amounts be deducted from her pay. [Doc. 1 ¶¶ 8-9]. Pursuant to her election,

 Plaintiff alleges that Red River deducted the premium amounts from her pay

 throughout the duration of her employment. [Id.].




                                          1
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 2 of 7 PageID #: 669




        In the spring of 2018, Plaintiff was diagnosed with Ehlers-Danlos syndrome,

 an autonomic genetic nervous system defect that Plaintiff alleges prevented her from

 performing her job duties. [Id. ¶ 14]. Plaintiff’s last day of employment was April 13,

 2018, after which she filed claims for short-term and long-term disability benefits

 with Guardian. [Docs. 1 ¶¶ 15-16, 21; 26 ¶¶ 15-16, 21]. However, Guardian denied

 Plaintiff’s claims due to her alleged failure to complete the enrollment process prior

 to ceasing employment and filing a claim for benefits. [Docs. 1 ¶¶ 17, 22; 26 ¶¶ 17-18,

 22]. According to Guardian, Plaintiff never submitted an evidence of insurability

 (EOI) form and thus was never enrolled in short-term or long-term disability coverage

 under Red River’s employee welfare benefit plan, which is governed by the Employee

 Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1101 et seq. [Doc. 26 ¶¶

 17, 23].

        Plaintiff appealed the denial of her claims for benefits, but Guardian upheld

 its denial of coverage. [Docs. 1 ¶ 19-20, 24; 26 ¶ 19-20, 24]. Because Guardian issued

 final letters of denial in response to her appeals, Plaintiff claims that she exhausted

 her administrative remedies and therefore properly brings this civil action against

 Red River and Guardian to recover short-term and long-term disability benefits and

 attorney’s fees under ERISA. [Docs. 1, 21]. Plaintiff also seeks equitable relief for

 unjust enrichment, estoppel, and waiver. [Doc. 21 ¶¶ 41a, 46].

                                PROCEDURAL HISTORY

        This matter was originally filed in this Court on August 22, 2019. [Doc. 1].

 Shortly after the Complaint was filed, Guardian filed a Motion for Partial Dismissal




                                           2
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 3 of 7 PageID #: 670




 [Doc. 4], pursuant to which the Court previously dismissed several causes of action

 brought under Louisiana law, finding, generally, that such state law claims were

 preempted by ERISA. [Doc. 16]. Along with the Motion for Partial Dismissal,

 Guardian filed a Motion for a More Definite Statement, which the Court denied.

 However, the Court authorized Plaintiff to correct numerous typographical errors in

 her original Complaint, which she accomplished in an Amended Complaint filed on

 September 21, 2020. [Doc. 21]. In the Amended Complaint, Plaintiff premises her

 claims on the following factual allegations: (i) Guardian never provided Red River

 with an EOI form for her to complete; (ii) Guardian failed to notify her that she was

 required to complete an EOI form; and (iii) Guardian accepted premiums payments

 from Red River for Plaintiff’s short-term and long-term disability coverage. [Doc. 21

 ¶¶ 13b, 30a]. Alternatively, Plaintiff maintains that: (i) Red River failed to provide

 her with an EOI form; (ii) Red River failed to notify Plaintiff of the need to submit

 an EOI form; and (iii) Red River failed to remit the withholdings from Plaintiff’s

 paychecks to Guardian. [Id. ¶¶ 13c, 30b].

        Now pending before the Court is Red River’s Motion to Dismiss Claims for

 Estoppel and Waiver filed on March 10, 2021. [Doc. 31]. Plaintiff partially opposed

 the Motion on March 31, 2021, 1 to which Red River replied on April 5, 2021.


 1      Plaintiff urges the Court to convert this Motion to a motion for summary judgment
 “considering that Red River has previously filed an Answer” and “because [Plaintiff] is going
 to attach evidence which is found in the administrative record in this matter.” [Doc. 33]. The
 Federal Rules of Civil Procedure require courts to treat a motion to dismiss as one for
 summary judgment only when “matters outside the pleadings are presented” on a motion
 under Rule (12)(b)(6). Fed. R. Civ. P. 12(d). Red River’s Motion is unaccompanied by any
 attachment or exhibit, and thus the Court disregards Plaintiff’s contention.




                                               3
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 4 of 7 PageID #: 671




                                     LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move for

 dismissal of a plaintiff’s claims before filing its answer when the pleadings, on their

 face, fail “to state a claim upon which relief can be granted.” A pleading states a claim

 for relief when, inter alia, it contains “a short and plain statement … showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible when it contains sufficient “factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. Plausibility requires more than just the “sheer

 possibility” that a defendant acted unlawfully; it calls for enough facts “to raise a

 reasonable expectation that discovery will reveal evidence” to support the elements

 of the claim. Twombly, 550 U.S. at 556. Although the Rule 8 pleading standard does

 not require “detailed factual allegations,” mere “labels and conclusions,” or “a

 formulaic recitation of the elements of a cause of action” do not suffice. Id. at 555.

        In ruling on a Rule 12(b)(6) motion, a court may rely on the complaint, its

 attachments, “documents incorporated into the complaint by reference, and matters

 of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d

 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

 U.S. 308, 322 (2007)). A court must accept as true all factual allegations, although

 the same presumption does not extend to legal conclusions. Iqbal, 556 U.S. at 678. In

 sum, if the factual allegations asserted in the complaint are wholly speculative or if


                                              4
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 5 of 7 PageID #: 672




 it is apparent from the face of the complaint that there is an absolute bar to recovery,

 the claim should be dismissed. Twombly, 550 U.S. at 555, 127 S.Ct. 1955.

                                   LAW AND ANALYSIS

       Red River moves for dismissal of Plaintiff’s waiver and estoppel claims under

 ERISA. In her Memorandum in Opposition, Plaintiff clarifies that she asserts a

 waiver claim only against Guardian, not against Red River. Thus, the Court grants

 Red River’s Motion with respect to Plaintiff’s waiver claim.

       With regard to her ERISA estoppel claim, Plaintiff contends that “Red River

 should be estopped from asserting that [Plaintiff’s] coverage did not exist or was

 terminated as a result of: (i) [a]cting consistently with enrollment and coverage being

 obtained; (ii) [f]ailing to remit premium payments that had been withheld from

 [Plaintiff’s] paychecks; and (iii) [r]epresenting that coverage was in place at all times

 until the denial of claim.” [Doc. 21 ¶ 39b]. To establish an ERISA-estoppel claim, a

 plaintiff must prove a material misrepresentation, reasonable and detrimental

 reliance upon the misrepresentation, and extraordinary circumstances. Cell Sci. Sys.

 Corp. v. Louisiana Health Serv., 804 Fed. App’x. 260, 265 (5th Cir. 2020) (quoting

 Mello v. Sara Lee Corp., 431 F.3d 440, 444–45 (5th Cir. 2005)).

       Red River only contests the sufficiency of Plaintiff’s pleading of the third

 element – extraordinary circumstances. The Fifth Circuit has not specifically defined

 “extraordinary circumstances” in an ERISA estoppel context, but it has “recognized

 the Third Circuit’s approach with approval.” Cell Sci. Sys., 804 F. App’x. at 266 (citing

 High v. E-Systems, Inc., 459 F.3d 573, 580 n.3 (5th Cir. 2006)). According to the Third

 Circuit, extraordinary circumstances generally “involve bad faith, fraud, or


                                            5
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 6 of 7 PageID #: 673




 concealment” as well as possibly when “a plaintiff repeatedly and diligently inquired

 about benefits and was repeatedly misled or when misrepresentations were made to

 an especially vulnerable plaintiff.” Cell Sci. Sys., 804 F. App’x. at 266 (citing High,

 459 F.3d at 580 n.3 (citing Curcio v. John Hancock Mutual Life Insurance Co., 33 F.3d

 226 (3rd Cir. 1994))).

       Here, the Court finds that the Amended Complaint pleads adequate facts to

 meet the standard endorsed by the Fifth Circuit as constituting extraordinary

 circumstances in the ERISA estoppel context. Taking Plaintiff’s allegations as true,

 it is plausible that Red River acted in bad faith or engaged in fraudulent conduct

 based on Plaintiff’s allegations that: (i) Red River consistently deducted the premium

 amounts from her pay; (ii) Red River represented that Plaintiff was enrolled in short-

 term and long-term disability coverage under its employee welfare benefit plan; and

 (iii) Guardian represented that Plaintiff was never, in fact, enrolled in the plan.

 Moreover, these allegations comply with Federal Rule of Civil Procedure 9(b), which

 requires parties to plead the circumstances constituting fraud or mistake with

 particularity. Accordingly, the Motion is denied as to Plaintiff’s ERISA estoppel claim

 against Red River.

                                     CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

 PART Red River’s Motion to Dismiss Claims for Estoppel and Waiver. [Doc. 31].

       IT IS HEREBY ORDERED that the Court dismisses WITHOUT PREJUDICE

 Plaintiff’s waiver claim against Red River.




                                           6
Case 1:19-cv-01105-DCJ-JPM Document 35 Filed 05/27/21 Page 7 of 7 PageID #: 674




       IT IS FURTHER ORDERED that the Motion is DENIED with respect to

 Plaintiff’s estoppel claim.

       THUS, DONE AND SIGNED in Chambers on this 27th day of May, 2021.




                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE




                                      7
